        Case:19-12400-JGR Doc#:423 Filed:07/16/21                    Entered:07/16/21 21:06:44 Page1 of 2


 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      SkyFuel, Inc.                                  Case #:      19-12400 JGR
                First Name      Middle Name        Last Name


 Debtor 2:                                                     Chapter:     11
                First Name      Middle Name        Last Name


Local Bankruptcy Form 9013-1.1
Notice of Motion/Application
Complete applicable sections.

 Part 1 Objection Deadline

Objection Deadline: August 18, 2021.

 Part 2 Notice

NOTICE IS HEREBY GIVEN that SkyFuel, Inc. (the “Movant”), has filed the following motions/objections with the Court and
requests the following relief:

    (1) SkyFuel, Inc.’s Objection to Claim of Royal Tech Solar (Doc. 415);
                In this Objeciton, SkyFuel objects to Royalty Tech Solar’s claims as scheduled by SkyFuel, Inc., on
                Schedule E/F (Doc. 51) at §§ 3.172-3.175 in the aggregate amount of $122,900.00 (“Royal Tech Solar’s
                Claim”), and requests that the Court disallow Royal Tech Solar’s Claim in its entirety.
    (2) Objection to Claim of One Beacon (Doc. 416);
                In this Objeciton, SkyFuel objects to Beacon’s claim (as scheduled by SkyFuel, Inc., on Schedule E/F (Doc.
                51) at § 3.168) in the amount of $6,701.00 (“One Beacon’s Claim”), and requests that the Court disallow
                One Beacon’s Claim in its entirety.
    (3) Objection to Claim of Comcast Business (Doc. 417);
                In this Objeciton, SkyFuel objects to Comcast Business’ claim as scheduled by SkyFuel, Inc., on Schedule
                E/F (Doc. 51) at §3.17 in the amount of $735.28 (“Comcast Business’ Claim”), and requests that the Court
                disallow Comcast Business’ Claim in its entirety.
    (4) Objection to Claim of WatchGuard (Doc. 418);
                In this Objeciton, SkyFuel objects to WatchGuard’s claims as Scheduled by SkyFuel, Inc., on Schedule E/F
                (Doc. 51) at §§ 3.193-3.194) in the aggregate amount of $2,402.40 (“WatchGuard’s Claim”), and requests
                that the Court disallow WatchGuard’s Claim in its entirety.
    (5) Objection to Claim of CSP Plaza (Doc. 419);
                In this Objeciton, SkyFuel objects to CSP Plaza’s claim (Claim No. 20-1) in the amount of $3,800.00 (“CSP
                Plaza’s Claim”), and requests that the Court disallow Comcast Business’ Claim in its entirety.
    (6) Objection to Claim of Sureway Tool & Engineering (Doc. 420); and
                In this Objeciton, SkyFuel objects to Sureway Tool & Engineering’s (“Sureway”) claims as as scheduled by
                SkyFuel, Inc., on Schedule E/F (Doc. 51) at §§ 3.176-3.177 in the aggregate amount of $26,598.45
                (“Sureway’s Claim”), and requests that the Court disallow Sureway’s Claim in its entirety.
    (7) Objection to Claim of North Cherokee Partners, LLC (Doc. 421)
                In this Objeciton, SkyFuel objects to North Cherokee Partners, LLC (Claim No. 31-1) in the amount of
                $99,745.05 (“North Cherokee’s Claim”), and requests that the Court disallow North Cherokee’s Claim in its
                entirety.

If you oppose the Motion or object to the requested relief your objection and request for hearing must be filed on or before
the objection deadline stated above, served on the Movant at the address indicated below, and must state clearly all
objections and any legal basis for the objections. The Court will not consider general objections.



L.B.F. 9013-1.1 (12/17)                                                                                              Page 1
59070755;1
        Case:19-12400-JGR Doc#:423 Filed:07/16/21                   Entered:07/16/21 21:06:44 Page2 of 2


In the absence of a timely, substantiated objection and request for hearing by an interested party, the Court may approve
or grant the requested relief without any further notice to creditors or other interested parties.


 Part 3 Signature of Movant’s Attorney or Movant (if unrepresented)



Dated: July 16, 2021                                     By: /s/ Amy M. Leitch
                                                                     Signature

                                                                 Bar Number (if applicable): 46837
                                                                 Mailing Address: 50 North Laura Street, Suite 3100
                                                                                  Jacksonville, FL 32202
                                                                 Telephone number: (904) 798-3700
                                                                 Facsimile number: (904) 798-3730
                                                                 E-mail address: amy.leitch@akerman.com




L.B.F. 9013-1.1 (12/17)                                                                                           Page 2
59070755;1
